DETAILED ACTION

	This rejection is in response to Request for Continued Examination filed on 03/16/2022.
	Claims 1, 8, and 15 are currently amended. 
This application is a Continuation of 16/591,744.
	Claim 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11127073B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because although claims 1-5 of the Patent recite additional limitations that are not present in claims 1-20, claims 1-5 of the Patent recite similar limitations to claims 1-20 of the claims at issue. However, claims 1-20 of the claims at issue are recited in a different order than claims 1-5 of the Patent. For example, dependent claim 7 of the current claims at issue recite a limitation (e.g. reverse lookup of IP address) found in independent claim 1 of the Patent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jelveh (Pub. No.: US 2019/0087691 A1, hereinafter “Jelveh”) in view of Lu et al. (Pub. No. US 20100191577 A1, hereinafter “Lu”) in further view of Carbune et al. (US Pub. No. 2016/0300573 A1, hereinafter “Carbune”).

Regarding claims 1, 8, and 15 
Jelveh discloses a system for auto completing checkout forms, the system comprising: one or more memory devices storing instructions; and one or more processors configured to execute the instructions to (Jelveh, [0039]: checkout wizard; [0020]: memory): 
identify, based on interactions of a user device with a merchant website and on previously stored website information, an unfilled template of a checkout form associated with the merchant website, wherein the unfilled template of the checkout form comprises a plurality of checkout form fields (Jelveh, [0039]: AI can fill in data fields using user information; [0041]: determine which data fields need to be filled out; [0019-0020]: user interaction used to infer user intent; [0048]: user computing history); 
provide the geolocation to a machine learning algorithm, wherein the machine learning algorithm is trained to identify an autofill recommendation for a checkout form field of the plurality of checkout form fields and to assign an accuracy score to the autofill recommendation; … and in response to determining that the accuracy score satisfies a threshold, provide the autofill recommendation to the user device (Jelveh, [0043]: input component receives geolocation data; [0046]: record geolocation data from mobile device and filling out data fields; [0020]: a model that can be trained on data from the input component (e.g. geolocation) and through machine learning to predict user intent with high confidence. After a particular confidence level is achieved, the model can facilitate the system taking automated action and action component can provision services to the user; [0039]: action component includes AI that facilitates user intentions without querying user such as filling in data fields using user information (e.g. credit card, date of birth, billing address…); [0024]: training regarding accuracy of inferences generated by model; [0037]: machine learning models to accurately predict user intentions and identity score measuring predicted actions/intentions of user; [0064]: AI can be configured to use user information related to order goods;); 
Jelveh teaches geolocation data from mobile device and autofill recommendations (Jelveh, [0039] and [0046]) but does not explicitly teach:
determine an Internet Protocol (IP) address of the user device; 
identify a routing device through which the IP address was routed;
determine a geolocation of the user device based on a location of the routing device.
receiving, from the machine learning algorithm, the autofill recommendation and the accuracy score, wherein the autofill recommendation and the accuracy score are generated by the machine learning algorithm based on the geolocation provided to the machine learning algorithm, and wherein the accuracy score indicates a degree of accuracy associated with the autofill recommendation;
However, Lu teaches that it is known to include:
 determine an Internet Protocol (IP) address of the user device (Lu, [0012]: identifying an Internet protocol (IP) address; [0018]: IP address is assigned to device); 
identify a routing device through which the IP address was routed; determine a geolocation of the user device based on a location of the routing device (Lu, [0017-0018]: routers and IP address; [0048]: identify router to determine city and state in which IP address is located).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Jelveh with Lu to include the aforementioned limitations since such a modification would be predictable. Specifically, Jelveh would continue to teach geolocation based on mobile device except that now geolocation is determined based on IP address and router according to the teachings of Lu. This is a predictable result of the combination. (Lu, [0012]).
However, Carbune teaches that it is known to include:
receiving, from the machine learning algorithm, the autofill recommendation and the accuracy score, wherein the autofill recommendation and the accuracy score are generated by the machine learning algorithm based on the geolocation provided to the machine learning algorithm, and wherein the accuracy score indicates a degree of accuracy associated with the autofill recommendation (Carbune, [0044]:  utilize a machine learning system trained based on user information to determine mapping scores;  [0095]: use models to train the machine learning system to more accurately populate digital forms; [0096]: machine learning system uses user’s current location; [0099]:  mapping score for each mapping considered may be generated by machine learning system; [0100]:  machine learning system may learn based on user location’s to increase accuracy of its mapping score and fill out address field of forms with user’s location; [0051]: determine mapping score for address field in form; [0040]:  a mapping score that indicates a degree of confidence that the form would be filled out correctly).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Jelveh and Lu with Carbune to include the aforementioned limitations since such a modification would be predictable. Specifically, Jelveh and Lu would continue to teach accuracy score and autofill recommendation except that now the accuracy score and autofill recommendation generated based on geolocation according to the teachings of Carbune in order to easily populate forms with appropriate information. This is a predictable result of the combination. (Carbune, [0004-0007]).


Regarding claims 2, 9, and 16 
The combination of Jelveh, Lu, and Carbune teach the system of claim 1, wherein the one or more processors are further configured to determine an intent to purchase one or more items based on monitoring user interactions of a user with the merchant website on the user device (Jelveh, [0019-0020]: user interaction used to infer user intent; [0048]: user computing history). 


Regarding claims 7, 14, and 20 
The combination of Jelveh, Lu, and Carbune teach the system of claim 1, wherein determining the geolocation of the user device based on the location of the routing device comprises performing a reverse lookup of the IP address of the user device to identify the routing device through which the IP address was routed (Lu, [0027] and [0043]: reverse lookup of IP address; [0028]: location of IP address determined by identifying router closest to target IP address).

 
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jelveh, Lu, and Carbune as applied to claim 1 above, and further in view of Cassel et al. (Pub. No.: US 2017/0004469 A1, hereinafter “Cassel”).

Regarding claims 3, 10, and 17 
The combination of Jelveh, Lu, and Carbune teach the system of claim 2, except for: 
wherein the intent to purchase the one or more items includes adding the one or more items in a shopping cart of the merchant website. 
However, Cassel teaches that it is known to include:
wherein the intent to purchase the one or more items includes adding the one or more items in a shopping cart of the merchant website (Cassel, [0133]: potential purchases based on items user adds to virtual shopping cart; [0134]: examine items placed in shopping cart; [0138]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Jelveh, Lu, and Carbune with Cassel to include the aforementioned limitations since such a modification would be predictable. Specifically, Jelveh, Lu, and Carbune would continue to teach intent to purchase except that now intent to purchase includes adding items to shopping cart according to the teachings of Cassel. This is a predictable result of the combination. (Cassel, [0018-0019]).



Claims 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jelveh, Lu, and Carbune as applied to claim 1 above, and further in view of Maltz et al. (Pub. No.: US 2017/0177557 A1, hereinafter “Maltz”). 

Regarding claims 4, 11, and 18 
The combination of Jelveh, Lu, and Carbune teaches the system of claim 1, except for:
wherein the one or more processors are further configured to include one or more form fields of the plurality of checkout form fields in a first list stored in a database, in response to determining that the accuracy score associated with the one or more form fields of the plurality of checkout form fields does not exceed a first threshold value.  
However, Maltz teaches that it is known to include:
wherein the one or more processors are further configured to include one or more form fields of the plurality of checkout form fields in a first list stored in a database, in response to determining that the accuracy score associated with the one or more form fields of the plurality of checkout form fields does not exceed a first threshold value  (Maltz, [0004]: fillable form comprising one or more fillable fields; [0052]: store configuration of fillable form in database; [0054]: a processor may associate 214 an orphaned fillable field with a text item having a second highest confidence value even if the confidence value is less than an associated threshold value; [0050-0051]: confidence value threshold, [0061], and [0064]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Jelveh, Lu, and Carbune with Maltz to include the aforementioned limitations since such a modification would be predictable. Specifically, Jelveh, Lu, and Carbune would continue to teach accuracy scores and checkout forms except that now form fields are stored and accuracy scores are determined to not exceed a threshold according to the teachings of Maltz. This is a predictable result of the combination. (Maltz, paragraph [0003-0004]).


Regarding claims 5 and 12
The combination of Jelveh, Lu, Carbune, and Maltz teaches the system of claim 4, wherein the one or more processors are further configured to store the unfilled template of the checkout form including the autofill recommendation of the one or more form fields of the plurality of checkout form fields in the database (Maltz, [0004]: identify orphan fields from configuration; [0052]: store configuration of fillable form in database; [0054]: identify one or more orphan fillable fields).  
The motivation for the combination of Jelveh, Lu, Carbune, and Maltz is the same as set forth in claim 4. 


Regarding claims 6, 13, and 19 
The combination of Jelveh, Lu, and Carbune teaches the system of claim 1, except for: 
wherein the one or more processors are configured to include the autofill recommendation of one or more form fields of the plurality of checkout form fields to update the unfilled template of the checkout form, in response to determining that the accuracy score associated with the one or more form fields of the plurality of checkout form fields exceeds a second threshold value.
However, Maltz teaches that it is known to include:
wherein the one or more processors are configured to include the autofill recommendation of one or more form fields of the plurality of checkout form fields to update the unfilled template of the checkout form, in response to determining that the accuracy score associated with the one or more form fields of the plurality of checkout form fields exceeds a second threshold value (Maltz, [0004]: associating the fillable field with the identified text item based on confidence value; [0049]: associate a fillable field and a text item having the highest confidence value for the fillable field that exceeds a threshold value; [0061]:  automatically apply a stored association map for a fillable form).  
The motivation for the combination of Jelveh, Lu, Carbune, and Maltz is the same as set forth in claim 4. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding secure transactions is cited as Reference-U on PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/           Examiner, Art Unit 3684                                                                                                                                                                                             
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684